DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the first sentence.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
The disclosure is objected to because of the following informalities: The continuity priority information in the first paragraph should be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gilman.

a turbine shaft 11 to transmit mechanical power; 
a vane support structure fig. 5 coupled to the turbine shaft; 
a vane 24/25 coupled to the vane support structure through a vane shaft (figures 8-13); 
a balancing weight 67/68 coupled to a first location of the vane; and 
an alignment weight 64a/65a coupled to a second location of the vane.
Claim 13 is rejected as being a method claim version of claim 1.
 Claim 2 Gilman discloses that the vane is in the shape of an airfoil fig. 6.
Claim 3 Gilman discloses that the vane is an airfoil coupled to the vane shaft at a quarter chord point (figures 7-11).
Claims 4 & 15 Gilman discloses that the balancing weight is placed at the first location on the vane fig. 7 to balance the vane about the vane shaft, wherein the balancing weight at the first location eliminates a pitch variation caused by a centrifugal force acting on the vane (col. 8 ll 31-37).
Claim 5 Gilman discloses that the balancing weight is located within a leading edge of the vane fig. 7.

Claim 9 Gilman discloses that the alignment weight is located within an outer surface of the vane fig. 5.
Claim 11 (and method version claim 19) Gilman discloses that the vane shaft is coupled to at least one of a plurality of support arms of the vane support structure fig. 5, the vane shaft allowing the vane to rotate freely about the vane shaft.
Claims 12 (and method version claim 20) Gilman discloses that a vane rotational stop attached to at least one of the plurality of vane support arms of the vane support structure, the vane rotational stop to limit rotation of the vane about the vane shaft (figures 9, 11 & 13).
Claim 14 Gilman discloses connecting the vane to the vane shaft at a quarter chord point (figures 7-11), wherein the vane is in the shape of an airfoil fig. 6.
Claim 20 Gilman discloses limiting, via a vane rotational stop, a rotation of the vane about the vane shaft, the vane rotational stop being attached to at least one of the plurality of support arms of the vane support structure (figures , 9, 11, & 13).
Claims 1-2, 6, 9-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Upton et al.
A wind turbine (fig. 1) pitch control apparatus, the pitch control apparatus comprising: 
a turbine shaft (inside the nacelle 12) to transmit mechanical power (col. 7 ll 29-32); 
a vane support structure (18, 118) coupled to the turbine shaft (fig. 2); 
a vane (20/100) coupled to the vane support structure (figures 1 & 2) through a vane shaft (118 functions as shaft); 
a balancing weight (126, col. 8 ll 7-15) connected directly to a first location of the vane (fig. 15); and 
an alignment weight (300A/B, 400; col. 33 ll 3-20) connected directly to a second location of the vane (fig. 15).
Claim 2, the wind turbine pitch control apparatus of claim 1, wherein the vane is in the shape of an airfoil (figures 1-3).
Claims 6 & 10, the wind turbine pitch control apparatus of claim 1, wherein the balancing weight comprises a metal or a polymer, or both (col. 11 ll 2-43).
Claim 9, the wind turbine pitch control apparatus of claim 1, wherein the alignment weight is located within an outer surface of the vane (figures 3 & 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman.
Gilman does not specify that the balancing or alignment weight “includes” a metal and a polymer.
At the time the invention was made it would have been well known to one of ordinary skill in this art to make the balancing and alignment weights to include metal and polymer.  Well settled case law has shown that merely selecting a In re Leshin, 125 USPQ 416.  
Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman.
Gilman discloses that the balancing weight is located “within” a leading edge of the vane fig. 7 and that the alignment weight is located “within” an outer surface of the vane fig. 5.  Gilman does not specify that the balancing weight and alignment weight include a metal and polymer.      
At the time the invention was made it would have been well known to one of ordinary skill in this art to make the balancing and alignment weights to include metal and polymer.  Well settled case law has shown that merely selecting a known material on the basis of suitability for its intended use is not grounds for a patent, In re Leshin, 125 USPQ 416.  

Allowable Subject Matter
Claims 7 & 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Both Khan and CN101634277A teaches an alignment and balance weight but no mounted into the edges especially the leading edges of the vane.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649